     Case 2:20-cv-02074-MLCF-MBN Document 70 Filed 11/17/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


SIKA INVESTMENTS, LLC                                     CIVIL ACTION


v.                                                        NO. 20-2074


RLI CORP. d/b/a MT. HAWLEY                                SECTION "F"
INSURANCE COMPANY, ET AL.


                                   ORDER


      This lawsuit involves a commercial property owner’s claim

that either its insurer owes coverage for business interruption

and extra expenses triggered by government stay-at-home orders due

to the COVID-19 pandemic or, alternatively, that its insurance

agents and brokers wrongfully failed to secure the requisite

coverage.     The threshold matter of this Court’s subject matter

jurisdiction is at issue.


      To assist the Court in resolving the removal-jurisdiction

quagmire exposed by the briefing on various motions bearing on the

Court’s     subject    matter    jurisdiction,     the    Court    ordered

supplemental papers.      See Order dtd. 11/9/20.        In response, the

removing party, Marsh & McLennan Agency LLC, concedes that the

issues raised by the Court support a finding that the Court lacks




                                     1
    Case 2:20-cv-02074-MLCF-MBN Document 70 Filed 11/17/20 Page 2 of 2



removal jurisdiction; Marsh thus filed a Notice of Consent to

Remand.


     For the reasons provided in the plaintiff’s motion to remand

and related briefing, the Court’s Order dated November 9, 2020,

and Marsh’s Notice of Consent, the Court finds that it lacks

subject matter jurisdiction and, accordingly, IT IS ORDERED: that

Sika Investments, LLC’s motion to remand is hereby GRANTED. 1        This

case shall be remanded to the 24th Judicial District Court for the

Parish of Jefferson.


                       New Orleans, Louisiana, November 17, 2020



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE


1 The plaintiff’s request for attorney’s fees and costs incurred
as a result of removal is DENIED.      Marsh predicated removal on
diversity jurisdiction, which necessitated an improper joinder
inquiry, which in turn revealed to the Court (but not the parties)
that the common defense rule appeared to be triggered. That the
Court issued an eight-page briefing order directed to determining
the issue of jurisdiction after the parties had extensively briefed
the issue demonstrates the thorny procedural issues exposed by
this particular removal. Under the circumstances, the plaintiff
fails to persuade the Court that it should be awarded attorney’s
fees or costs due to improvident removal under 28 U.S.C. § 1447(c).
See Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)
(“Absent unusual circumstances, courts may award attorney's fees
under § 1447(c) only    where  the   removing   party   lacked   an
objectively reasonable basis for seeking removal.”).      The Court
cannot find that Marsh lacked an objectively reasonable basis for
removal, particularly where, as here, counsel offered reasonable
arguments indicating that the plaintiff may have no plausible claim
against any of the defendants sued in state court.
                                    2
